internal_revenue_service number release date index number ------------------------- --------------------------------------------------------------- --------- ---------------------------------------------------- ----------------------- ------------------------------- in re ---------------------------------------- ----------- ------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ------------------- id no ----------------- telephone number --------------------- refer reply to cc psi plr-129941-09 date date legend taxpayer ---------------------------------------------------- ---------------------- date ----------------- dear ----------------- this letter responds to a letter_ruling request dated date and subsequent correspondence requesting a ruling under sec_301_9100-3 of the procedure and administration regulations for retroactive application to date of the amendment to its regulatory election under sec_4101 to include the designation as a credit card issuer originally obtained on date taxpayer is involved in the marketing and sale of taxable_fuel taxpayer issues credit cards to state and local governments states and nonprofit educational organizations schools which then may use the cards when purchasing gasoline and diesel_fuel from retail stations owned by companies related to taxpayer taxpayer was registered by the service under sec_4101 of the internal_revenue_code the code as an ultimate vendor uv in this registration allowed taxpayer to claim a credit or payment on taxed diesel_fuel it sold to states at a tax-excluded price taxpayer represents that at the time of its original registration it had functioned as a credit card issuer for many years and that it continued to do so after being registered as a uv in plr-129941-09 section of the safe accountable flexible efficient transportation equity act of pub l safetea amended sec_6416 of the code to allow as of date claims by a person that extended credit on a credit card credit card issuer for gasoline sold to a state for its exclusive use or to a school for its exclusive use if among other conditions the credit card issuer was registered under sec_4101 similarly sec_6427 allows claims by a credit card issuer for diesel_fuel sold to a state if among other conditions the credit card issuer was registered under sec_4101 to implement this amendment the service issued notice_2005_80 on date 2005_2_cb_953 and created a registration activity for credit card issuers cc on form_637 application_for registration for certain excise_tax activities after date taxpayer applied for registration as a credit card issuer and the service re-registered taxpayer as a credit card issuer under sec_4101 effective on date sec_4081 imposes a tax on certain removals entries and sales of taxable_fuel gasoline diesel_fuel and kerosene sec_4101 states in part that every person required to register under sec_4101 with respect to the tax imposed by sec_4041 or sec_4081 shall register with the secretary at such time in such form and manner and subject_to such terms and conditions as the secretary may by regulations prescribe a registration under sec_4101 may be used only in accordance with regulations prescribed under this section sec_6416 provides that a credit card issuer extending credit to a state or school for the purchase of gasoline may make a claim if among other conditions the credit card issuer is registered under sec_4101 sec_6427 provides that a credit card issuer extending credit to a state for the purchase of diesel_fuel may make a claim if among other conditions the credit card issuer is registered under sec_4101 sec_48_4101-1 of the manufacturers and retailers excise_tax regulations states that application_for registration under sec_4101 must be made in accordance with the instructions for form_637 sec_48_4101-1 provides that if the district_director determines that an applicant meets all of the applicable registration tests the district_director must register the applicant under sec_4101 and issue the applicant a letter of registration containing the effective date of the registration the effective date of the registration must be no earlier than the date on which the district_director signs the letter of registration a copy of an application_for registration form is not a letter of registration plr-129941-09 sec_301_9100-1 through describe the standards the service will use to determine whether to grant an extension of time to make a regulatory election generally requests for relief will be granted when the taxpayer provides the evidence to establish to the satisfaction of the service that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-1 defines an election to include an application_for relief in respect of tax a request to adopt change or retain an accounting_method or accounting_period but does not include an application_for an extension of time for filing a return under sec_6081 sec_301_9100-1 defines a regulatory election as an election whose due_date is prescribed by a regulation published in the federal_register or a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin sec_4 of notice_2005_80 provides that application_for registration is made on form_637 in accordance with the instructions for that form and that form_637 will be revised to include an activity letter for credit card issuers the service will register an applicant as a credit card issuer only if the service i determines that the applicant is engaged in business as a credit card issuer and in that business extends credit to states or schools by means of a credit card used for the purchase of taxable_fuel and ii is satisfied with the filing deposit payment reporting and claim history for all federal taxes of the applicant and any related_person as defined in sec_48_4101-1 a taxpayer’s submission of an application to be registered by the service as a credit card issuer under sec_4101 is not a regulatory election as defined in sec_301_9100-1 because there is no due_date prescribed by the service in published guidance for the submission of a form_637 application further deeming the taxpayer’s form_637 application to have been submitted at an earlier date would not provide taxpayer with relief in respect of tax under sec_48 g the effective date of the service’s registration of a taxpayer under sec_4101 must be no earlier than the date on which the district_director signs the letter of registration the regulations do not grant authority to the service to change the effective date of a taxpayer’s registration under sec_4101 accordingly we cannot grant taxpayer’s request for a ruling under sec_301_9100-3 for retroactive application to date of the amendment to its regulatory election under sec_4101 to include the designation as a credit card issuer originally obtained on date this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent plr-129941-09 in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative this private_letter_ruling is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling the supporting material is subject_to verification or examination sincerely frank boland chief branch office of associate chief_counsel passthroughs special industries cc
